DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on March 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on March 19, 2021 has been entered.
The amendment of claims 1, 2, 9 and 18 is acknowledged.
Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mita’612 (US 2017/0134612), and further in view of Sekine’829 (US 6,297,829).
     With respect to claim 1, Mita’612 teaches an information processing apparatus (Fig.3, item 120) comprising: 
    a memory [regarding to the ROM 202 and RAM 203 shown in Fig.3] that stores a program; and 
    at least one processor [regarding to the CPU 201 shown in Fig.3] that executes the program to perform: 
     determining whether a size of a path object contained in drawing data is less than or equal to a predetermined threshold value (paragraph 81); and 
     Mita’612 does not teach the program is a printer driver, adding, to the drawing data without moving positions of the outline of the path object contained in the drawing data, a drawing instruction that draws a first line of a predetermined line width along the an outline of the path object the size of which is determined to be less than or equal to the predetermined threshold value and wherein the path object includes data of an outline of the path object and a paint instruction that specifies how the path object is to be painted.
     Since Mita’612 has suggested that the control portion (Fig.4, item 200) generates the print data to be printed by an image forming portion, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include a printer driver as a program in the PC (Fig.3, item 120) to generate the print data to be printed by image forming portion because this will allow the print data to be generated more effectively.

     The modification of Mita’612 does not teach adding, to the drawing data without moving positions of the outline of the path object contained in the drawing data, a drawing instruction that draws a first line of a predetermined line width along the an outline of the path object the size of which is determined to be less than or equal to the predetermined threshold value and wherein the path object includes data of an outline of the path object and a paint instruction that specifies how the path object is to be painted.
     Sekine’829 teaches adding, to the drawing data without moving positions of the outline of the path object contained in the drawing data, a drawing instruction that draws a first line of a predetermined line width along the an outline of the path object the size of which is determined to be less than or equal to the predetermined threshold value [as shown in Fig. 12A, the character includes the outline. The character is being expanded according to the expanded processing (col.10, lines15-39). Examiner views that the character’s outline positions are not moving with respect to the character when the character is being expended] and 
     wherein the path object includes data of an outline of the path object and a paint instruction that specifies how the path object is to be painted [as shown in Fig.12A, the character to be printed has outlines. Therefore, it would have been obvious to a person 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mita’612 according to the teaching of Sekine’829 to segment the character into different segments because this will allow the each piece of the character to be processed and printed more effectively.
     With respect to claim 2, which further limits claim 1, Mita’612 does not teach  wherein the at least one processor executes the printer driver to further perform: determining whether the paint instruction of the path object contains a stroke instruction that draws a second line along the outline of the path object, wherein the drawing instruction that draws the first line of the predetermined line width along the outline of the path object is added to the drawing data in a case where the size of the path object is determined to be less than or equal to the predetermined threshold value and the paint instruction of the path object is determined to be the instruction not containing not to contain the stroke instruction that draws the second line along the outline of the path object.
     Sekine’829 teaches wherein the at least one processor executes the printer driver to further perform: determining whether the paint instruction of the path object contains a 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mita’612 according to the teaching of Sekine’829 to segment the character into different segments because this will allow the each piece of the character to be processed and printed more effectively.
     The combination of Mita’612 and Sekine’829 does not teach wherein the drawing instruction that draws the first line of the predetermined line width along the outline of the path object is added to the drawing data in a case where the size of the path object is determined to be less than or equal to the predetermined threshold value and the paint instruction of the path object is determined not to contain the stroke instruction that draws the second line along the outline of the path object.
     Since Mita’612 teaches to perform the line thickening processing for a line when the line width is being determined not larger than the lower limit value of the allowable range (paragraph 100) and Sekine’829 teaches that the character is being segmented into different portion (Fig.12A), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mita’612 and Sekine’829 to perform printing operation after performing the line thickening processing for a line when the line width is being determined not larger than the lower limit value of the allowable range and wherein the said line is not a second line along the outline of the path object (a stroke edge) (wherein the drawing instruction that draws the first line of the predetermined line width along the outline of the path object is added to the drawing data in a case where the size of the path object is determined to be less than or equal to the predetermined threshold value and the paint instruction of the path object is determined not to contain the stroke instruction that draws the second line along the outline of the path object) because this will allow the character to be printer with higher quality.
claim 3, which further limits claim 1, Mita’612 does not teach wherein the at least one processor executes that printer driver to further perform: determining of the paint instruction determines whether the paint instruction of the path object is a fill instruction not containing a stroke instruction, wherein the fill instructions is an instruction for filling an inside of the outline of the path object with a specified color, and wherein the stroke instruction is an instruction for drawing a second line along the outline of the path object, and wherein the drawing instruction that draws the first line of the predetermined line width along the outline of the path object is added to the drawing data in a case where the size of the path object is determined to be less than or equal to the predetermined threshold value and the paint instruction of the path object is - 22 -10184293US01 determined to be the fill instruction no containing the stroke instruction.
     Sekine’829 teaches wherein the at least one processor executes that printer driver to further perform: determining of the paint instruction determines whether the paint instruction of the path object is a fill instruction not containing a stroke instruction, wherein the fill instructions is an instruction for filling an inside of the outline of the path object with a specified color, and wherein the stroke instruction is an instruction for drawing a second line along the outline of the path object [as shown in Fig.12A, the character to be printed has outlines. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to include the paint instruction to determine whether the paint instruction of the path object is a fill instruction not containing a stroke instruction, wherein the fill instructions is an instruction for filling an inside of the outline of the path object with color or monochromatic (a specified color), and wherein the stroke instruction is an 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mita’612 according to the teaching of Sekine’829 to segment the character into different segments because this will allow the each piece of the character to be processed and printed more effectively.
     The combination of Mita’612 and Sekine’829 does not teach wherein the drawing instruction that draws the first line of the predetermined line width along the outline of the path object is added to the drawing data in a case where the size of the path object is determined to be less than or equal to the predetermined threshold value and the paint instruction of the path object is - 22 -10184293US01 determined to be the fill instruction no containing the stroke instruction.
     Since Mita’612 teaches to perform the line thickening processing for a line when the line width is being determined not larger than the lower limit value of the allowable range (paragraph 100) and Sekine’829 teaches that the character is being segmented into different portion (Fig.12A), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to perform printing operation after performing the line thickening processing for a line when the line width is being determined not larger than the lower limit value of the allowable range and wherein the said line is not a second line along the outline of the path object (a stroke edge) (wherein the drawing instruction that draws the first line 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mita’612 and Sekine’829 to perform printing operation after performing the line thickening processing for a line when the line width is being determined not larger than the lower limit value of the allowable range and wherein the said line is not a second line along the outline of the path object (a stroke edge) (wherein the drawing instruction that draws the first line of the predetermined line width along the outline of the path object is added to the drawing data in a case where the size of the path object is determined to be less than or equal to the predetermined threshold value and the paint instruction of the path object is - 22 -10184293US01 determined to be the fill instruction no containing the stroke instruction.) because this will allow the each piece of the character to be processed and printed more effectively.
     With respect to claims 4, which further limits claim 1, Mita’612 teaches wherein the predetermined line width is one pixel width (paragraph 89).  
     With respect to claim 5, which further limits claim 1, the combination of Mita’612 and Sekine’829 does not teach wherein the determining of the size of the path object determines whether a minimum value of a height of a circumscribed rectangle of the path object contained in the drawing data is less than or equal to the predetermined 
     Since Mita’612 teaches to perform the line thickening processing for a line when the line width is being determined not larger than the lower limit value of the allowable range (paragraph 100) and Sekine’829 teaches that the character to be printed including the circumscribed rectangle segment (Fig.12A) and the character to be printed is being assigned with a size (col.4, lines 31-36). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to determine whether a minimum value of a height of a circumscribed rectangle of the path object contained in the character to be printed (the drawing data) is less than or equal to the predetermined threshold value and whether a minimum value of a width of the circumscribed rectangle is less than or equal to the predetermined threshold value (wherein the determining of the size of the path object determines whether a minimum value of a height of a circumscribed rectangle of the path object contained in the drawing data is less than or equal to the predetermined threshold value and whether a minimum value of a width of the circumscribed rectangle is less than or equal to the predetermined threshold value) because this will allow the line thickening processing for the line segments of a character to be processed more effectively so that the character would be printed according to its registered size.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mita’612 and Sekine’829 to determine whether a minimum value of a height of a circumscribed rectangle of the path object contained in the character to be printed (the drawing data) 
     With respect to claims 9-13, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 9-13 are rejected for the same manner as described in the rejected claims 1-4. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
     With respect to claim 18.
Claims 6-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mita’612 (US 2017/0134612), Sekine’829 (US 6,297,829) and further in view of Nagasaka’251 (US 2017/0154251)
     With respect to claim 6, which further limits claim 1, the combination of Mita’612 and Sekine’829 does not teach wherein the at least one processor executes the printer driver to further perform: generating page description language (PDL) data interpretable by a printing apparatus based on the drawing data to which the drawing instruction to draw the line of the predetermined line width along the outline of the path object has been added.  
     Nagasaka’251 teaches wherein the at least one processor executes the printer driver to further perform: generating page description language (PDL) data (paragraph 41) interpretable by a printing apparatus based on the drawing data to which the drawing instruction to draw the line of the predetermined line width along the outline of the path object has been added (Fig.4, S401, S405, S406, Fig.7, S701, S702 and paragraph 59). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mita’612 and Sekine’829 according to the teaching of Nagasaka’251 to generate the print data in the PDL format because this will allow the print job to be processed more effectively.
     With respect to claim 7, which further limits claim 1, the combination of Mita’612 and Sekine’829 does not teach wherein the drawing data is data obtained by converting received drawing data in a predetermined format into drawing data in an intermediate format suitable for processing by the information processing apparatus.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mita’612 and Sekine’829 according to the teaching of Nagasaka’251 to generate the print data in the PDL format because this will allow the print job to be processed more effectively.
     With respect to claim 8, which further limits claim 7, the combination of Mita’612 and Sekine’829 does not teach wherein the drawing data is data obtained by converting the received drawing data in the predetermined format into the drawing data in the intermediate format suitable for processing by the information processing apparatus and then performing layout -23 -10184293US01 processing on the converted data in the intermediate format based on a specified layout setting. 
     Nagasaka’251 teaches wherein the drawing data is data obtained by converting the received drawing data in the predetermined format into the drawing data in the intermediate format suitable for processing by the information processing apparatus and then performing layout -23 -10184293US01 processing on the converted data in the intermediate format based on a specified layout setting (paragraph 37).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mita’612 and Sekine’829 according to the teaching of Nagasaka’251 to generate the print data in the PDL format because this will allow the print job to be processed more effectively.
claims 14-16, they are claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claims 14-16 are rejected for the same manner as described in the rejected claims 6-8. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
     With respect to claim 17, which further limits claim 9, the combination of Mita’612 and Sekine’829 does not teach wherein the program is a printer driver (Fig.3, item 310).  
     Nagasaka’251 teaches wherein the program is a printer driver (Fig.3, item 310).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mita’612 and Sekine’829 according to the teaching of Nagasaka’251 to generate the print data with a printer because this will allow the print job to be processed more effectively.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674